 Case 21-40002        Doc 198     Filed 03/04/21 Entered 03/04/21 15:20:43          Desc Main
                                  Document      Page 1 of 186



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                 (CENTRAL DIVISION)

________________________________________________
                                                )
In re:                                          )
                                                )                  Chapter 11
COMMUNITY INTERVENTION SERVICES, INC.,          )
COMMUNITY INTERVENTION SERVICES                 )
HOLDINGS, INC., SOUTH BAY MENTAL HEALTH         )                  Case No. 21-40002-EDK
CENTER, INC., and FUTURES BEHAVIOR              )
THERAPY CENTER, LLC                             )
                                                )                  (Jointly Administered)
                                    Debtors.    )
________________________________________________)

         ORDER APPROVING DEBTORS’ SALE OF SUBSTANTIALLY
  ALL ASSETS OF SOUTH BAY MENTAL HEALTH CENTER, INC. AND CERTAIN
    ASSETS OF COMMUNITY INTERVENTION SERVICES, INC., INCLUDING
       CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES,
     PURSUANT TO SECTIONS 363 AND 365 OF THE BANKRUPTCY CODE,
           FREE AND CLEAR OF LIENS, CLAIMS, AND INTERESTS

         Upon consideration of the Motion For Authority to Sell Substantially All Assets of South

Bay Mental Health Center, Inc. and Certain Assets of Community Intervention Services, Inc.,

Including Certain Executory Contracts and Unexpired Leases, Pursuant to Sections 363 and 365

of the Bankruptcy Code, Free and Clear of Liens, Claims, and Interests dated January 5, 2021

[Docket No. 9] (the “Sale Motion”; capitalized terms used but not otherwise defined herein have

the meanings given to them in the Sale Motion, the Sale Procedures Motion, or the APA (as

defined below), as applicable), pursuant to which Debtors Community Intervention Services, Inc.

(“CIS”) and South Bay Mental Health Center, Inc. (“South Bay” and, with CIS, the “Debtors”)

requested that this Court authorize the Debtors’ sale (the “Sale”) of: (A) substantially all of

South Bay’s assets utilized by South Bay in operating its business, including without limitation

(i) South Bay’s rights under leases of real property at which South Bay operates its clinics
 Case 21-40002       Doc 198      Filed 03/04/21 Entered 03/04/21 15:20:43            Desc Main
                                  Document      Page 2 of 186



(collectively, the “Leases”), (ii) certain personal property, including equipment, furniture and

inventory, (iii) certain contracts with third parties (together with the Leases, the “SB Assumed

Contracts”), (iv) certain permits and licenses authorizing the provision of certain services to

South Bay clients and patients (to the extent transferable), and (v) certain other miscellaneous,

specified assets as set forth in that certain Asset Purchase Agreement dated as of January 5, 2021

between the Debtors and SB Transitional Sub, LLC, a Delaware limited liability company

(“SBTS”), including, without limitation, the right to use South Bay’s trade names and other

intellectual property (collectively, the “SB Assets”); and (B) certain assets of CIS integral to the

operation of the South Bay business enterprise (the “CIS Assets” and, together with the SB

Assets, the “Assets”), including certain executory contracts (the “CIS Assumed Contracts” and,

together with the SB Assumed Contracts, the “Assumed Contracts”), to SBTS, or its eligible

designee (the “Purchaser”), or to such other entity that submits the highest or otherwise best offer

to acquire the Assets as determined through the sale procedures governing the Sale (the “Sale

Procedures”) approved by, and constituting Exhibit A to, the Court’s order entered on January

16, 2021 [Doc. No.81] (the “Sale Procedures Order”); and the Court having conducted a hearing

on the Sale Motion on March 4, 2021 (the “Sale Hearing”); and the Court having reviewed the

Sale Motion and considered the arguments of counsel and the matters addressed at such hearing,

including the Declaration of Eric Coburn in support of the Sale filed on March 2, 2021 [Docket

No. 187] (the “Coburn Declaration”), and the objections to the relief sought in the Sale Motion

filed by Ford Motor Credit Company LLC (“FMCC”) [Doc. No. 165] (the “FMCC Objection”),

80 Erdman Way LLC (“Leominster Landlord”) [Doc. No. 177] (the “Leominster Objection”),

Victory Human Services, Inc. (“Brockton Landlord”) [Doc. No. 183] (the “Brockton

Objection”), and Oracle Credit Corporation and Oracle America, Inc., successor in interest to




                                                 2
 Case 21-40002        Doc 198      Filed 03/04/21 Entered 03/04/21 15:20:43              Desc Main
                                   Document      Page 3 of 186



NetSuite, Inc. (“Oracle”) [Doc. Nos. 181, 182] (the “Oracle Objection” and, together with the

FMCC Objection, the Leominster Objection, and the Brockton Objection, the “Objections”); and

the Court having considered the representations and arguments of counsel and the matters

addressed at such hearing, including the Debtor’s disclosure respecting the resolution of the

Objections and reconciliation of the proper “Cure Amount” for certain Assumed Contracts; and

the Court having found and determined that the relief sought in the Sale Motion is in the best

interests of the Debtors, their estates, and the creditors thereof, and all parties in interest and that

the legal and factual bases set forth in the Sale Motion establish good cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefor:

        IT IS HEREBY FOUND AND DETERMINED, pursuant to Fed. R. Bankr. P. 7052,

that:

                                               General

        A.     This Court has jurisdiction to hear and determine the Sale Motion pursuant to 28

U.S.C. §§ 157 and 1134. Venue of the Debtors’ Chapter 11 cases in this District is proper

pursuant to 28 U.S.C. §§ 1408(a) and 1409(a). Determination of the Sale Motion is a core

proceeding under 28 U.S.C. §157(b)(2), and the Court may enter a final order consistent with

Article III of the United States Constitution. The statutory predicates for the relief requested in

the Sale Motion are Sections 105, 363 and 365 of the Bankruptcy Code and Rules 2002, 6004

and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                Compliance with Sale Procedures

        B.     The Debtors have complied with the notice provisions of the Sale Procedures

Order by providing the notices approved under the Sale Procedures Order to (i) counsel for the




                                                   3
    Case 21-40002        Doc 198       Filed 03/04/21 Entered 03/04/21 15:20:43                    Desc Main
                                       Document      Page 4 of 186



United States Trustee, (ii) counsel to the Agent,1 (iii) any entities known to hold a lien or security

interest in any of the Assets, (iv) all parties that have filed and served a request for notice in the

Debtors’ Chapter 11 cases, (v) the Internal Revenue Service, (vi) the United States Attorney for

the District of Massachusetts, (vii) each of the Debtors’ federal and state taxing authorities, and

any federal, state or local governmental agency that has or exercises any licensing, registration or

permitting authority over the Debtors or any of the Assets, including the Commonwealth of

Massachusetts Department of Public Health, (viii) all non-Debtor parties to the Assumed

Contracts, (ix) all relevant environmental regulatory agencies, (x) all parties to the Specified

Litigation (as defined in the APA, as defined below), and (xi) all other known non-employee

creditors of the Debtors. The notice of the Sale Hearing and of the relief sought by the Sale

Motion, as reflected by the affidavits or certificates of service on file with the Court, was proper,

timely, adequate and sufficient and meets the requirements of Sections 102(1), 105, 363 and 365

of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6006, was reasonably calculated

to give actual notice of the relief contemplated by the Sale Motion, is appropriate and sufficient

under the circumstances, and no other or further notice of the Sale, the Sale Procedures, the

Auction, the Sale Motion, the Sale Hearing, or the entry of this Order need be provided to any

entity.

          C.     Service of the Assumed Contracts Notice was good, sufficient and appropriate

under the circumstances, in compliance with the Sale Procedures Order, and no other or further

notice need be given to any entity in respect of establishing the Cure Amounts for the Assumed

Contracts. Non-Debtor counterparties to the Assumed Contracts have had an opportunity to

object to the Cure Amounts.

1
 Capitalized terms used and not defined herein shall have the meanings ascribed to them in the Sale Motion, Sale
Procedures Motion, Sale Procedures Order or APA (as defined below), as appropriate.




                                                        4
 Case 21-40002         Doc 198     Filed 03/04/21 Entered 03/04/21 15:20:43           Desc Main
                                   Document      Page 5 of 186



        D.      The Debtors have demonstrated good, sound and sufficient business purpose and

justification, and it is a reasonable exercise of the Debtors’ business judgment, (i) to sell the

Assets on the terms and conditions set forth in the APA (as defined below), (ii) to assume and

assign the Assumed Contracts to the Purchaser, and (iii) to consummate all transactions

contemplated by the APA (as defined below). The sale of the Assets and the assumption and

assignment of the Assumed Contracts is in the best interest of the Debtors, their estates, their

creditors, and other parties in interest.

                                        Highest or Best Offer

        E.      The Debtors and Duff & Phelps Securities, LLC (“D&P”) marketed the Assets

diligently, in good faith and in a commercially reasonable manner, to secure the highest and best

offers for the Assets, including through the efforts of D&P to contact and make available

offering and due diligence materials to potential purchasers and otherwise to make sale-related

information about the Debtors, the Assets, and the Sale Procedures available to prospective

purchasers of the Assets.

        F.      The Debtors and D&P have marketed the Assets and solicited bids for the Assets

in compliance with the Sale Procedures Motion and the Sale Procedures Order, and creditors,

parties in interest and other entities have been afforded a full, fair and reasonable opportunity to

submit offers to purchase the Assets.

        G.      The Debtors, D&P, and the Debtors’ other representatives have complied in all

material respects with the Sale Procedures and the Sale Procedures Order. The Debtors have

complied with the provisions of Sections 363 and 365 of the Bankruptcy Code as regards the sale

of the Assets and the assumption and assignment of the Assumed Contracts.




                                                 5
 Case 21-40002        Doc 198      Filed 03/04/21 Entered 03/04/21 15:20:43            Desc Main
                                   Document      Page 6 of 186



       H.      The Debtors, having received no Qualified Bids, canceled the Auction and, in

consultation with their professional advisors and the Agent, designated the bid of the Purchaser

as the highest or otherwise best offer to purchase the Assets, which offer is embodied in that

certain Asset Purchase Agreement between the Debtors and the Purchaser dated as of January 5,

2021 and filed with the Court [Doc. No. 9-1] (the “APA”, a copy of which is attached hereto as

Exhibit A). Pursuant to the APA, the Purchaser has agreed, in consideration of the Debtors’ sale

of the Assets to the Purchaser, to pay the cash purchase price to the Debtors in the amount of

$32,000,000 (the “Cash Purchase Price”), and to assume the Assumed Contracts and the

Assumed Obligations (as defined in the APA), all as specified in the APA, subject only to

satisfaction of the conditions to closing of the Sale as set forth in the APA.

       I.      The consideration provided by the Purchaser pursuant to the APA (i) is fair and

reasonable, (b) is the highest or otherwise best offer for the Assets, and (c) constitutes reasonably

equivalent value for the Assets.

                                       Sale Free and Clear

       J.      The Debtors may sell the Assets free and clear of all liens, claims, interests, rights

of setoff, recoupment, netting and deductions, any successor or successor-in-interest liability

theory, and other encumbrances of any kind or nature whatsoever (collectively, the

“Encumbrances”) (except for the Assumed Obligations and the Permitted Liens), including,

without limitation, all liabilities and obligations arising from the Specified Litigation (as defined

in the APA), because, in each case, one or more of the standards set forth in Section 363(f)(1) –

(5) of the Bankruptcy Code has been satisfied. Those holders of Encumbrances who did not

object, or who withdrew their objections, to the Sale or the Sale Motion are deemed to have

consented pursuant to Section 363(f)(2) of the Bankruptcy Code.                  Those holders of




                                                  6
 Case 21-40002          Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43           Desc Main
                                  Document      Page 7 of 186



Encumbrances who did object fall within one or more of the other subsections of Section 363(f)

and are adequately protected by having their Encumbrances, if any, attach to the net cash

proceeds of the Sale attributable to the Assets in which such holder alleges an Encumbrance, in

the same order of priority, with the same validity, force and effect that such Encumbrance had

prior to the Sale, subject to any claims and defenses the Debtors and their estates may possess

with respect thereto.

       K.      The Purchaser is not, and shall not be considered, a successor to either of the

Debtors or either of their respective estates, and there is no continuity of enterprise between the

Purchaser and any Debtor. The Purchaser (i) has not, de facto or otherwise, merged with or into

one or more of the Debtors, (ii) is not a continuation or substantial continuation, and is not

holding itself out as a mere continuation, of any of the Debtors or of their respective estates,

businesses or operations, or any enterprise of the Debtors, and (iii) does not have a common

identity of incorporators, directors or equity holders with either of the Debtors.

       L.      The Purchaser would not have entered into the APA and would not consummate

the transactions contemplated thereunder if the sale of the Assets to the Purchaser, and the

assumption and assignment of the Assumed Contracts to the Purchaser, were not, except as

otherwise provided in the APA, free and clear of all Encumbrances or if the Purchaser would, or

in the future could (except and only to the extent expressly provided in the APA and with respect

to the Assumed Obligations and the Permitted Liens), be liable for any of such Encumbrances.

                        Assumption and Assignment of Assumed Contracts

       M.      The executory contracts and unexpired leases that the Debtors are authorized to

assume and assign to the Purchaser pursuant to the APA and Section 365 of the Bankruptcy

Code are identified on attached Exhibit B (such executory contracts and unexpired leases are




                                                  7
 Case 21-40002        Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43            Desc Main
                                 Document      Page 8 of 186



hereinafter referred to, collectively, as the “Assumed Contracts”).        Each of the Assumed

Contracts is valid and binding, in full force and effect, and enforceable in accordance with its

terms, and is property of the Debtors’ estates pursuant to Section 541(a) of the Bankruptcy Code.

       N.      The assumption and assignment of the Assumed Contracts pursuant to the terms

of this Order is integral to the APA and is in the best interests of the Debtors and their estates,

creditors and other parties in interest, and represents the reasonable exercise of sound and

prudent business judgment by the Debtors.

       O.      The Debtors have provided adequate assurance, within the meaning of Section

365(b)(1) of the Bankruptcy Code, of the Debtors’ cure of all defaults, obligations and liabilities

under the Assumed Contracts, through the Debtors’ undertaking to pay the cure amount for each

of the Assumed Contracts as set forth on attached Exhibit B (the “Cure Amounts”). For each

Assumed Contract that is assumed and assigned at the closing of the Sale under the APA (the

“Closing”), the Debtors shall pay the Cure Amounts in cash or as otherwise directed by separate

order of the Court.

       P.      To the extent that any non-Debtor party to any Assumed Contract objects, asserts

or claims some greater amount is owed to it other than the Cure Amount with respect to the

Debtors’ obligations under the relevant Assumed Contract, such objection, assertion and/or claim

is expressly overruled, unless it has been properly preserved for future resolution pursuant to the

Sale Procedures Order and this Order.

       Q.      The Purchaser has provided adequate assurance of its future performance under

the Assumed Contracts within the meaning of Section 365(b)(1)(C) and 365(f)(2)(B) of the

Bankruptcy Code.




                                                8
 Case 21-40002       Doc 198      Filed 03/04/21 Entered 03/04/21 15:20:43              Desc Main
                                  Document      Page 9 of 186



       R.      The Purchaser may in accordance with the APA designate additional executory

contracts to be additional Assumed Contracts, and the Debtors in accordance with the APA may

seek this Court’s further order authorizing the Debtors’ assumption and assignment to the

Purchaser of such additional Assumed Contracts. The Purchaser may in accordance with the

APA elect not to accept assignment of any one or more of the Assumed Contracts, and nothing in

this Order requires the Purchaser to take assignment of any particular Assumed Contract.

       S.      The Debtors shall continue to perform their post-petition obligations under the

Assumed Contracts through the Closing or, as to any particular Assumed Contract, such earlier

time as the Purchaser notifies the Debtors that the Purchaser has elected not to take assignment

of such Assumed Contract and the Debtors have notified the non-Debtor contract party that such

Assumed Contract will not be assumed and assigned.

                      Compelling Circumstances for an Immediate Sale

       T.      It is essential that the Sale of the Assets occur within the time constraints set forth

in the APA. Time is of the essence in consummating the Sale.

       U.      The Sale does not constitute a de facto or sub rosa plan of reorganization or

liquidation because it does not propose to (i) impair or restructure existing debt of, or equity

interests in, the Debtors, (ii) impair or circumvent voting rights with respect to any plan proposed

by the Debtors, (iii) circumvent Chapter 11 safeguards, including those set forth in Sections 1125

and 1129 of the Bankruptcy Code, or (iv) classify claims or equity interests.

       V.      The consummation of the Sale is legal, valid and properly authorized under all

applicable provisions of the Bankruptcy Code, including, without limitation, Sections 105(a),

363(b), 363(f), 363(m), 365(b) and 365(f), and all of the applicable requirements of such sections

have been complied with in respect of the Sale.




                                                  9
 Case 21-40002       Doc 198     Filed 03/04/21 Entered 03/04/21 15:20:43             Desc Main
                                 Document     Page 10 of 186



                                     Good Faith Purchaser

       W.      The Purchaser is not an “insider” of the Debtors, as that term is defined in Section

101(31) of the Bankruptcy Code, and is not otherwise affiliated with the Debtors.

       X.      The Purchaser has proceeded in good faith and without collusion in all respects in

connection with the sale process, in that: (i) the Purchaser, in proposing and proceeding with the

Sale in accordance with the APA, recognized that the Debtors were free to deal with other

interested parties; (ii) the Purchaser agreed to provisions in the APA that would enable the

Debtors to accept a higher and better offer; (iii) the Purchaser complied with all of the provisions

in the Sale Procedures Order applicable to the Purchaser; (iv) all payments to be made by the

Purchaser and other agreements entered into or to be entered into between the Purchaser and the

Debtors in connection with the Sale have been disclosed; (v) the negotiation and execution of the

APA and related documents were conducted in good faith and constituted an arm’s length

transaction; (vi) the Purchaser did not induce or cause the Chapter 11 filings by the Debtors; and

(vii) the APA was not entered into, and the Sale is not being consummated, for the purpose of

hindering, delaying or defrauding creditors of the Debtors. The Purchaser is therefore entitled to

all of the benefits and protections provided to a good-faith purchaser under Section 363(m) of the

Bankruptcy Code.

       Y.       Neither of the Debtors, nor the Purchaser, nor their respective representatives

engaged in any conduct that would cause or permit the APA, any of the other documents

executed in connection with the APA, or the Sale to be avoided, or that would permit the

recovery of excess value or the imposition of punitive damages, under Section 363(n) of the

Bankruptcy Code.




                                                10
 Case 21-40002        Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43              Desc Main
                                 Document     Page 11 of 186



       Z.      In the absence of a stay pending appeal, the Purchaser may close the transactions

contemplated by the APA at any time after entry of this Order, and cause has been shown as to

why this Order should not be subject to the stay provided by Bankruptcy Rules 6004(h) and

6006(d).

                                     No Fraudulent Transfer

       AA.     The consideration provided by the Purchaser pursuant to the APA (a) is fair and

reasonable, (b) is the highest or otherwise best offer for the Assets, and (c) constitutes reasonably

equivalent value (as those terms are defined in each of the Uniform Fraudulent Transfer Act, the

Uniform Fraudulent Conveyance Act, Uniform Voidable Transactions Act, and Section 548 of

the Bankruptcy Code).

                                          Sale Proceeds

       BB.     The compensation arrangements between the Debtors and D&P, as set forth in the

engagement letter agreement between the Debtors and D&P dated December 22, 2020, and

approved by this Court by order entered on February 9, 2021 [Docket No. 16, 162] (the “D&P

Fee”), call for payment of the D&P Fee upon the closing of a sale transaction achieved through

D&P’s efforts. From the proceeds of the Sale, an amount equal to the D&P Fee shall be

deposited in escrow (the “D&P Fee Escrow”), and held by the Debtors for payment of the D&P

Fee upon the filing and this Court’s approval of a fee application respecting D&P’s services in

connection with the Sale, as required under the D&P Employment Order.

       CC.     Based on the record as it relates to the senior secured claim of the Agent and the

Prepetition Secured Parties (both as defined in this Court’s final order approving the Debtors’

use of cash collateral entered on February 4, 2021 [Doc. No. 58] (the “Final Cash Collateral

Order”), which includes, without limitation, those certain Claim No. 3 regarding South Bay and




                                                 11
 Case 21-40002       Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43            Desc Main
                                Document     Page 12 of 186



Claim No. 5 regarding CIS each filed by Agent, on behalf of the Prepetition Secured Parties,

against the Debtor (“Agent’s Proof of Claim”), which no party has objected to as of the date

hereof, and those certain stipulations of the Debtor contained in the Final Cash Collateral Order,

and which claim as of the commencement of the Debtors’ chapter 11 cases totaled at least

$48,708,644.51, there exists no reason to delay payment to the Agent on account of such claim at

the Closing of the remaining sale proceeds following payment of (i) the Payment Amount (as

defined in the APA), and (ii) the D&P Fee Escrow or, if and to the extent approved by this Court,

the D&P Fee.

                                         Miscellaneous

       DD.     It is necessary and appropriate, in order to ensure the validity of the sale of the

Assets to the Purchaser and to ensure compliance with this Order, for this Court to retain

jurisdiction to: (a) interpret and enforce the provisions of the APA, the Assumed Contracts, the

Sale Motion, and this Order; (b) protect the Purchaser and any of the Assets against any asserted

Encumbrances; (c) resolve any disputes arising under or relating to the APA, the Assumed

Contracts, the Sale Motion, and this Order; and (d) determine the validity, extent and priority of

asserted Encumbrances in, on, or to the Assets.

       WHEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

THAT:

                                      General Provisions

     1.        The findings of fact entered above and the conclusions of law stated herein shall

constitute the Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052,

made applicable to this proceeding by Bankruptcy Rule 9014. To the extent that any finding of

fact shall later be determined to be a conclusion of law, it shall be so deemed, and to the extent




                                                  12
 Case 21-40002         Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43             Desc Main
                                 Document     Page 13 of 186



that any conclusion of law shall later be determined to be a finding of fact, it shall be so deemed.

Any findings of fact or conclusions of law stated by the Court on the record at the Sale Hearing

are hereby incorporated, to the extent they are not inconsistent herewith. This Court’s findings

of fact and conclusions of law, set forth in the Sale Procedures Order, are incorporated herein by

reference.

      2.        The Sale Motion is GRANTED, and the Sale contemplated thereby is approved as

set forth in this Order.

      3.        All objections to the Sale Motion or the relief requested therein that have not been

withdrawn, waived or settled, including without limitation the Objections, and including all

reservations of rights included therein which are not otherwise provided for by this Order, are

overruled on the merits with prejudice.

                             Approval of APA and Sale Transaction

      4.        The Sale to the Purchaser pursuant to the APA is authorized under Section 363(b)

of the Bankruptcy Code. The APA and all ancillary documents, and all of the terms and

conditions thereof, are approved, and the Debtors are authorized to consummate the transactions

contemplated thereby.

      5.        Pursuant to Section 363(b) of the Bankruptcy Code, the Debtors are authorized

and empowered to take any and all actions necessary or appropriate to (i) consummate the Sale

of the Assets to the Purchaser pursuant to and in accordance with the terms and conditions of the

APA, (ii) close the Sale as contemplated in the APA and this Order, and (iii) execute and deliver,

perform under, consummate, implement and close the APA, together with all additional

instruments and documents that may be reasonably necessary or desirable to implement the APA

and the Sale, or as may be reasonably necessary or appropriate to the performance of the




                                                 13
 Case 21-40002        Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43              Desc Main
                                 Document     Page 14 of 186



obligations as contemplated by the APA and such ancillary documents.

     6.        The APA and any related agreements, documents, or other instruments may be

modified, amended or supplemented by the parties thereto in accordance of the terms thereof

without further order of the Court, provided that any such modification, amendment or

supplement is not material and does not materially change the economic substance of the

transactions contemplated thereby.

                                       Sale Free and Clear

     7.        Pursuant to Sections 105(a), 363(b), 363(f), 365(b) and 365(f) of the Bankruptcy

Code, the Debtors are authorized to transfer the Assets at the Closing. The Assets (including the

Assumed Contracts) shall be transferred to the Purchaser upon and as of the Closing and such

transfer shall constitute a legal, valid, binding and effective transfer of such Assets and, upon the

Debtors’ receipt of the Purchase Price, shall be free and clear of all Encumbrances, except for the

Assumed Obligations and Permitted Liens under the APA. Upon the Closing, the Purchaser

shall take title to and possession of the Assets subject only to the Assumed Obligations and

Permitted Liens; provided, however, that the Purchaser shall not be relieved of liability with

respect to the Assumed Obligations and Permitted Liens, including any obligations accruing

under the Assumed Contracts from and after the Closing. All Encumbrances shall attach solely

to the net proceeds of the Sale with the same validity, priority, force and effect that they now

have as against the Assets, subject to any claims and defenses the Debtors and their estates may

possess with respect thereto.

     8.        Upon the Closing Date, and except as otherwise provided herein or in the APA,

the Purchaser shall not bear liability for any liability or other obligation of the Debtors arising

under or related to any of the Assets. Without limiting the generality of the foregoing, and




                                                 14
 Case 21-40002        Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43              Desc Main
                                 Document     Page 15 of 186



except as otherwise expressly provided herein or in the APA, the Purchaser shall not be liable for

any Encumbrances on, in, or against either of the Debtors or any of their predecessors or

affiliates, their respective estates, or the Assets, and the Purchaser shall have no successor or

vicarious liabilities of any kind or character, including, without limitation, under any theory of

antitrust, environmental, successor, or transferee liability, labor law, de facto merger, mere

continuation, or substantial continuity, whether known or unknown as of the Closing Date, now

existing, or hereafter arising, whether fixed or contingent, whether asserted or unasserted,

whether legal or equitable, whether liquidated or unliquidated, including, without limitation,

liabilities on account of warranties, intercompany loans, receivables among the Debtors and their

affiliates, environmental liabilities, workers’ compensation “experience rating,” unemployment

tax “contribution rating” rule or regulation, the Specified Litigation, or any taxes arising,

accruing, or payable under, out of, in connection with, or in any way relating to the operation of

any of the Assets prior to the Closing Date.

     9.        Except as otherwise permitted by the APA or this Order, all persons and entities,

including, without limitation, all debt security holders, equity security holders, governmental,

tax, and regulatory authorities, lenders, trade creditors, litigation claimants, and other creditors,

holding Encumbrances of any kind or nature whatsoever on, in, or against either of the Debtors,

their respective estates, or all or any portion of the Assets, arising under, out of, in connection

with, or in any way relating to, the Debtors, the Assets, the operation of the Debtors’ businesses

prior to the Closing Date, or the transfer of the Assets to the Purchaser, are hereby forever

barred, estopped, and permanently enjoined from asserting against the Purchaser, or any of its

affiliates, successors, or assigns, or their property or the Assets, such Encumbrances, including,

without limitation, by taking any of the following actions against the Purchaser or its affiliates,




                                                 15
 Case 21-40002       Doc 198     Filed 03/04/21 Entered 03/04/21 15:20:43             Desc Main
                                 Document     Page 16 of 186



or their successors, assets, or properties, to the extent any such actions arise under, out of, in

connection with, or in any way relate to, the Debtors, the Assets, the operation of the Debtors’

businesses prior to the Closing Date, or the transfer of the Assets to the Purchaser:            (a)

commencing or continuing in any manner any action or other proceeding; (b) enforcing,

attaching, collecting, or recovering in any manner any judgment, award, decree, or other order;

(c) creating, perfecting, or enforcing any lien or other claim; (d) asserting any set off, right of

subrogation, or recoupment of any kind; (e) commencing or continuing any action, in any

manner or place, that does not comply or is inconsistent with the provisions of this Order or any

other order of this Court, or the APA or actions contemplated or taken in respect thereof, or (f)

revoking, terminating, or failing or refusing to transfer or renew any license, permit, or

authorization relating to the Assets solely on the ground that (i) the Debtors are debtors under the

Bankruptcy Code or (ii) the Purchaser is a purchaser at a sale pursuant to Section 363 of the

Bankruptcy Code.

    10.        If any person or entity that has filed statements or other documents or agreements

evidencing Encumbrances on all or any portion of the Assets shall not have delivered to the

Debtors prior to the Closing, in proper form for filing and executed by the appropriate parties,

termination statements, instruments of satisfaction, releases of liens and easements, and any

other documents necessary or desirable to the Purchaser for the purpose of documenting the

release of all Encumbrances that the person or entity has or may assert with respect to all or any

portion of the Assets, the Debtors are hereby authorized and directed, and the Purchaser is

hereby authorized, to execute and file such statements, instruments, releases and other

documents on behalf of such person or entity with respect to the Assets.




                                                16
 Case 21-40002       Doc 198     Filed 03/04/21 Entered 03/04/21 15:20:43             Desc Main
                                 Document     Page 17 of 186



    11.        This Order is deemed to operate as an unconditional release, discharge and

termination, effective as of the Closing, of all Encumbrances in, on, or to the Assets. If the

Closing does not occur, then such Encumbrances shall remain in effect.

    12.        This Order is binding on filing agents and officers, all government departments

and units, whether federal, state, local or of a foreign state (or subdivision thereof), who may be

required by operation of law, or the duties of office or of contract, to accept, file, register or

otherwise record or release any documents or instruments or who may be required to report or

insure any title or state of title in or to any of the Assets (all such entities being “Recording

Officers”); provided, however, that nothing in this Order shall require Recording Officers to

accept for filing any transfer document or instrument not accompanied by payment of any

required conveyance tax or recording fee. Each and every federal, state and local governmental

agency or department is hereby required and directed (i) to accept any and all documents and

instruments necessary and appropriate to consummate the transactions contemplated by the APA,

and (ii) to issue any certificate, including without limitation a certificate of good standing,

necessary to effect or evidence removal of a lien, claim, or interest for corporate or other income

taxes from the Assets.

    13.        This Order is deemed to be in recordable form sufficient to be placed in the filing

or recording system maintained by any Recording Officer. If any entity that has filed a financing

statement or other document or agreement evidencing a lien, claim, or interest in, on, or to any of

the Assets shall not have delivered to the Debtors prior to the Closing, in proper form for filing

and executed by the appropriate individuals, termination statements, instruments of satisfaction,

release of all liens, claims, or interests that the entity has with respect to any particular Assets

conveyed pursuant to the APA, then each of the Debtors and the Purchaser is hereby authorized




                                                17
 Case 21-40002        Doc 198     Filed 03/04/21 Entered 03/04/21 15:20:43             Desc Main
                                  Document     Page 18 of 186



to file, register or otherwise record a certified copy of this Order (or a Confirmatory Order (as

defined herein)), which, once filed, registered or otherwise recorded, shall constitute conclusive

evidence of the release and discharge of such entity’s liens, claims, or interests in such Assets.

                      Assumption and Assignment of Assumed Contracts

    14.        Subject to and conditioned on the Closing, the Debtors are authorized pursuant to

Section 365(a) of the Bankruptcy Code to assume and assign the Assumed Contracts to the

Purchaser. All requirements and conditions under Sections 363 and 365 of the Bankruptcy

Code for the assumption by the relevant Debtor and assignment to the Purchaser of each

Assumed Contract have been satisfied and, upon Closing, the Purchaser shall be fully and

irrevocably vested in all right, title and interest of each Assumed Contracts, and each

Assumed Contract shall remain valid and binding and in full force and effect for the benefit

of the Purchaser in accordance with its terms, notwithstanding any provision in any such

Assumed Contract (including those of the type described in Sections 365(b)(2), (e)(1), and

(f)(1) of the Bankruptcy Code) that prohibits, restricts, or conditions such assignment or

transfer. The Cure Amounts constitute all of the amounts that are required to be paid under

Section 365(b)(1) of the Bankruptcy Code in connection with the assumption and

assignment of the Assumed Contracts. The non-Debtor parties to the Assumed Contracts are

hereby deemed to have waived any and all prepetition claims other than the Cure Amounts.

Pursuant to Section 363(k) of the Bankruptcy Code, other than as provided for in the APA, upon

the assignment of the Assumed Contracts to the Purchaser, the Debtors shall have no further

liability or obligations with respect thereto.

    15.        The Debtors shall continue to perform their post-petition obligations under the

Assumed Contracts through the Closing or, as to any particular Assumed Contract, such earlier




                                                 18
 Case 21-40002       Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43           Desc Main
                                Document     Page 19 of 186



time as the Purchaser notifies the Debtors that the Purchaser has elected not to take assignment

of such Assumed Contract and the Debtors have notified the non-Debtor contract party that such

Assumed Contract will not be assumed and assigned.          Any dispute regarding payment or

performance of the Debtors’ post-petition, pre-Closing obligations under an Assumed Contract

prior to its assignment to the Purchaser (whether prior to, at, or after the Closing) shall be

determined by this Court upon appropriate motion of the Debtors or the non-Debtor party to the

Assumed Contract, but shall not affect the validity of the assumption and assignment of such

Assumed Contract pursuant to this Order.

    16.       The Debtors and the Purchaser are hereby deemed to have provided adequate

assurance of the Debtors’ cure of prepetition defaults under, and of the Purchaser’s future

performance of, the Assumed Contracts in accordance with Sections 365(b)(1)(B) and (C) and

365(f)(2)(B) of the Bankruptcy Code.

                                         Sale Proceeds

    17.       The Cash Purchase Price shall be paid on the Closing Date for distribution as

follows: (i) first, the Purchaser shall pay to EOHHS the amount of $1,562,670.61, pursuant to

that certain Settlement Agreement and Release dated on or about February 7, 2018 (the “Qui

Tam Settlement”), by and among South Bay, CIS, EOHHS, the Office of the Massachusetts

Attorney General, and Relator Christine Martino-Fleming (the “Relator”), which resolved certain

claims against South Bay and CIS that had been asserted in an action pending in the U.S. District

Court for the District of Massachusetts under Case No. 1:15-cv-13065-PBS (the “Qui Tam

Litigation”); (ii) second, the Purchaser shall pay the Payment Amount (as defined in the APA) to

those certain individuals or entities identified on the Payment Schedule (as defined in the APA)

prepared in accordance with Section 2.5 of the APA due to or on account of, respectively, (A)




                                               19
 Case 21-40002       Doc 198     Filed 03/04/21 Entered 03/04/21 15:20:43             Desc Main
                                 Document     Page 20 of 186



the Cure Costs (as defined in the APA), and (B) the Transferred Employee Expenses (as defined

in the APA); (iii) third, the Purchaser shall pay the D&P Fee Escrow (or, if and to the extent

approved this Court prior to the Closing Date, the D&P Fee), and (iv) fourth, the remaining

proceeds from the Sale shall be remitted at the Closing to Agent in partial satisfaction of the

Prepetition Secured Parties’ secured claims, which are described more fully in the Final Cash

Collateral Order and Agent’s Proof of Claim (the “Secured Parties’ Payment”); provided that, as

a carve-out from the proceeds of the Sale otherwise payable to the Prepetition Secured Parties,

the following amounts shall be paid by the Agent from the Secured Parties Payment: (A) the

Qualifying MIP Expenses with respect to the Sale; (B) $195,000.00 to the Relator pursuant to

that certain Settlement and Cooperation Agreement between the Agent and the Relator dated as

of March 1, 2021, (C) payments described in the Letter Agreement between the Debtors and the

Agent dated March 3, 2021, filed with the Notice of Letter Agreement Between Debtors and

Capital One, National Association Memorializing Prepetition Arrangements for Non-Insider

Employee Incentive Plan and Confirming Funding of Plan Payments Through Sale Proceeds

Carve-Out [Doc. No. 189], and (D) a payment to the Commonwealth of Massachusetts Executive

Office of Health and Human Services (“EOHHS”) the amount of $6,562,500, pursuant to that

certain Settlement Agreement dated February 25, 2021 and approved by this Court pursuant to

its order dated March 4, 2021 [Doc. No.196].

                                          Miscellaneous

    18.        The terms and provisions of the APA, together with the terms and conditions of

this Order, shall be binding in all respects upon all entities, including, without limitation, the

Debtors (including their employees, officers and directors), their estates, all creditors and equity

interest holders of the Debtors, the Purchaser, and their respective affiliates, successors and




                                                20
 Case 21-40002         Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43              Desc Main
                                  Document     Page 21 of 186



assigns, agents and any affected third parties, including, but not limited to, all persons asserting a

claim against or interest in any of the Assets to be sold, conveyed or assigned to the Purchaser

pursuant to the APA.

    19.         The transactions contemplated by the APA are undertaken by the Purchaser

without collusion and in good faith, as that term is defined in Section 363(m) of the Bankruptcy

Code, and accordingly, the reversal or modification on appeal of the authorization provided

herein to consummate the Sale shall not affect the validity of the Sale (including the assumption

and assignment of the Assumed Contracts), unless such authorization and such Sale are duly

stayed pending such appeal. The Purchaser is a good faith buyer within the meaning of Section

363(m) of the Bankruptcy Code and, as such, is entitled to the full protections of Section 363(m)

of the Bankruptcy Code.

    20.         The provisions of this Order shall be binding upon any Chapter 11 trustee or

Chapter 7 trustee appointed in the Debtors’ bankruptcy cases and shall survive and be binding in

the event of any dismissal of such bankruptcy cases.

    21.         Nothing contained in any Chapter 11 plan confirmed in the Debtors’ cases or the

order of confirmation confirming any such plan shall conflict with or derogate from the terms of

this Order.

    22.         The Debtors and the Purchaser may request, and upon reasonable request this

Court shall enter, an order (a “Confirmatory Order”), confirming the authorized sale of any

specified Assets to the Purchaser pursuant to the APA and this Order, or otherwise clarifying or

confirming with particularity any matter addressed by this Order, including without limitation as

may be reasonably necessary or desired for purposes of establishing or recording evidence of

title to specific Assets.




                                                 21
 Case 21-40002       Doc 198     Filed 03/04/21 Entered 03/04/21 15:20:43             Desc Main
                                 Document     Page 22 of 186



    23.        No bulk sales law or similar law of any state or other jurisdiction shall apply in

any way to the transactions contemplated by the APA, the Sale Motion, and this Order.

    24.        This is a final order and is enforceable upon entry and to the extent necessary

under Bankruptcy Rules 5003, 9014, 9021, and 9022 of the Federal Rules of Bankruptcy

Procedure. This Court expressly finds that there is no just reason for delay in the implementation

of this Order and expressly directs entry of judgment as set forth herein and the stays imposed by

Bankruptcy Rules 6004(h), 6006(d), and 7062 are hereby modified and shall not apply to this

Order or to the transactions contemplated by the APA.

    25.        Nothing in this Order shall constitute authorization for the assumption by CIS, or

the assignment to the Purchaser, or any party, of any Oracle or NetSuite agreement with CIS,

including but not limited to the Oracle NetSuite Cloud Services and Support Agreement and its

Terms and Conditions, and Payment Schedule No. 121644 and the Payment Plan Agreement by

and between CIS and Oracle Credit Corporation (collectively the “Oracle Agreements”) absent

(i) the agreement of Oracle (in which case this Order shall constitute approval for such

agreement) or (ii) further order of this Court. CIS, in performing its obligations under the

Transition Services Agreement (the “TSA”) to be executed by CIS and FBTC Transitional Sub,

LLC (“FBTS”) in connection with the sale of substantially all of the assets of Futures authorized

by prior Order of this Court [Doc. No. 174] (the “Futures Sale”), shall not (i) provide access to

FBTS or any party to utilize the software and/or support licensed to CIS pursuant to the Oracle

Agreements, nor (ii) provide services under the Oracle Agreements to FBTS or any party under

the TSA beyond the later to occur of (A) the closing of the Sale, or (B) the date that is sixty (60)

days after the closing of the Futures Sale. CIS shall keep all payment obligations to

NetSuite/Oracle current during the TSA period.




                                                22
 Case 21-40002     Doc 198     Filed 03/04/21 Entered 03/04/21 15:20:43         Desc Main
                               Document     Page 23 of 186



   26.       This Court retains jurisdiction to:

             a.     Interpret, implement and enforce the terms and provisions of this Order,
                    the APA, and the assumption and assignment of the Assumed Contracts,
                    including without limitation the sale free and clear and limitation of
                    liability provisions;

             b.     Protect the Purchaser and any of the Assets against any liens, claims, or
                    interests;

             c.     Resolve any disputes arising under or relating to the APA, the assumption
                    and assignment of the Assumed Contracts, the Sale Motion, or this Order;
                    and

             d.     Adjudicate all issues concerning asserted pre-Closing liens, claims or
                    interests in, on, or to the Assets.



Dated: March 4, 2021
                                    Honorable Elizabeth D
                                                        D. Katz
                                    United States Bankruptcy Judge




                                               23
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 24 of 186



                                   Exhibit A

                                  [Final APA]
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 25 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 26 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 27 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 28 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 29 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 30 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 31 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 32 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 33 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 34 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 35 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 36 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 37 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 38 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 39 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 40 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 41 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 42 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 43 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 44 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 45 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 46 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 47 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 48 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 49 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 50 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 51 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 52 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 53 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 54 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 55 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 56 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 57 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 58 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 59 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 60 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 61 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 62 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 63 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 64 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 65 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 66 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 67 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 68 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 69 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 70 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 71 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 72 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 73 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 74 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 75 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 76 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 77 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 78 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 79 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 80 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 81 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 82 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 83 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 84 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 85 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 86 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 87 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 88 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 89 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 90 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 91 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 92 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 93 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 94 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 95 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 96 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 97 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 98 of 186
Case 21-40002   Doc 198   Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document     Page 99 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 100 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 101 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 102 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 103 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 104 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 105 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 106 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 107 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 108 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 109 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 110 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 111 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 112 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 113 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 114 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 115 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 116 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 117 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 118 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 119 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 120 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 121 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 122 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 123 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 124 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 125 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 126 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 127 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 128 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 129 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 130 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 131 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 132 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 133 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 134 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 135 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 136 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 137 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 138 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 139 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 140 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 141 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 142 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 143 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 144 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 145 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 146 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 147 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 148 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 149 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 150 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 151 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 152 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 153 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 154 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 155 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 156 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 157 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 158 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 159 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 160 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 161 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 162 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 163 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 164 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 165 of 186
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 166 of 186



                                   Exhibit B

                     [Assumed Contracts and Cure Amounts]
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 167 of 186




                                       Exhibit%-1

                           [AssumedContracts–PayorContracts]
Case 21-40002       Doc 198        Filed 03/04/21 Entered 03/04/21 15:20:43             Desc Main
                                  Document      Page 168 of 186




            Contract Party              Contract Name            Date       Type     Cure
                                                                                    Amount
         Allways Health Partners   Neighborhood Health Plan    2/28/2018    Payor    $0.00
     (formerly Neighborhood Health  Letter of Agreement for
                 Plan)              Participation in My Care
                                             Family
      Beacon ABA Services, Inc.             Contract           6/27/2012    Payor   $24,647.02


     Beacon Health Strategies, LLC    Provider Services        10/27/1999   Payor     $0.00
                                    Agreement, as amended
     Blue Cross and Blue Shield of Community Mental Health      8/1/2009    Payor     $0.00
     Massachusetts HMO Blue, Inc.; Center Provider Services
     Blue Cross and Blue Shield of  Agreement, as amended
          Massachusetts, Inc.
     Boston Medical Center Health    Commercial Products        1/1/2012    Payor     $0.00
         Plan, Inc., d/b/a BMC       Participating Ancillary
            HealthNet Plan            Provider Agreement
     Boston Medical Center Health    Participating Ancillary      Not       Payor     $0.00
         Plan, Inc., d/b/a BMC        Provider Agreement       Indicated
            HealthNet Plan
     Boston Medical Center Health     Participating Facility    5/8/2008    Payor     $0.00
         Plan, Inc., d/b/a BMC       Agreement, as amended
            HealthNet Plan
     Boston Medical Center Health       DMA Specified           1/5/1998    Payor     $0.00
         Plan, Inc., d/b/a BMC         Behavioral Health
            HealthNet Plan           Services - Appendix C
Case 21-40002        Doc 198        Filed 03/04/21 Entered 03/04/21 15:20:43             Desc Main
                                   Document      Page 169 of 186




         Boston Medical Center          Participating Behavioral   11/98 (no   Payor   $0.00
          HealthNet Plan, Inc.              Health Provider        specified
                                        Agreement, as amended        day)
         Children's Center for         Agreement Between South     1/30/2018   Payor   $0.00
        Communication, Beverly         Bay Community Services,
          School for the Deaf           Early Intervention and
                                         Children's Center for
                                       Communication, Beverly
                                          School for the Deaf


       Coastline Elderly Services,       Homemaker/Personal        10/1/2018   Payor   $0.00
     Inc., the Aging Services Access    Care/Non-Homemakers
                   Point                  Services Provider
                                              Agreement
     Commonwealth Care Alliance,         Provider Agreement        8/1/2013    Payor   $0.00
                 Inc.                    (ICO), as amended
     Commonwealth Care Alliance,       SCO Provider Agreement      12/1/2013   Payor   $0.00
                 Inc.
         Commonwealth of                 Master Agreement, as      5/21/2015   Payor   $0.00
     Massachusetts, Department of             amended
            Public Health
           Commonwealth of              MassHealth Nonbilling      6/9/2020    Payor   $0.00
       Massachusetts, Executive          Managed Care Entity
      Office of Health and Human        (MCE) Network-Only
                Services                  Provider Contract
Case 21-40002       Doc 198       Filed 03/04/21 Entered 03/04/21 15:20:43                Desc Main
                                 Document      Page 170 of 186




          Commonwealth of              Agreement Between The       10/1/2019    Payor   $0.00
       Massachusetts, Plymouth         Commonwealth of MA
      County Sheriff's Department     Plymouth County Sheriff's
                                        Department and South
                                         Bay Mental Health
     Fallon Community Health Plan,    Health Service Agreement     12/18/2017   Payor   $0.00
                Inc.                        between Fallon
                                       Community Health Plan,
                                      Inc. and South Bay Mental
                                       Health Center, Inc. d/b/a
                                        South Bay Community
                                               Services

     Harvard Pilgrim Health Care of   Harvard Pilgrim Health        6/1/2019    Payor   $0.00
           Connecticut, Inc.          Care of Connecticut, Inc.
                                       Participating Provider
                                             Agreement
       Health New England Be           Participation Agreement      5/1/2017    Payor   $0.00
       Healthy, Massachusetts           (Inpatient/Outpatient
     Behavioral Health Partnership             Facility)
       Health New England Be            Facility Participation      3/1/2018    Payor   $0.00
       Healthy, Massachusetts          Agreement, as amended
     Behavioral Health Partnership
     HESSCO Elder Services, Inc,        Homemaker/Personal         10/1/2018    Payor   $0.00
      the Aging Services Access        Care/Non-Homemakers
                Point                    Services Provider
                                             Agreement
Case 21-40002        Doc 198           Filed 03/04/21 Entered 03/04/21 15:20:43          Desc Main
                                      Document      Page 171 of 186




       Montachusett Home Care             Homemaker/Personal       10/1/2018   Payor   $0.00
        Corporation, the Aging           Care/Non-Homemakers
        Services Access Point              Services Provider
                                               Agreement
               MultiPlan                   MultiPlan Veteran's     3/1/2017    Payor   $0.00
                                          Administration CCN
                                          Program Amendment
             MultiPlan, Inc.                MPI Participating      9/1/2016    Payor   $0.00
                                           Professional Group
                                               Agreement
       South Shore Elder Services,        Homemaker/Personal       10/1/2018   Payor   $0.00
     Inc., the Aging Services Access     Care/Non-Homemakers
                   Point                   Services Provider
                                               Agreement
     State of Connecticut, Office of      State of Connecticut     7/1/2020    Payor   $0.00
            Early Childhood                Purchase of Service
                                          Contract, as amended
       Tri-Valley, Inc., the Aging        Homemaker/Personal       10/1/2019   Payor   $0.00
         Services Access Point           Care/Non-Homemakers
                                           Services Provider
                                               Agreement
        Tufts Associated Health          HMO Products Amended      1/1/2017    Payor   $0.00
      Maintenance Organization,           Exhibit A-1 Financial
      Inc., Total Health Plan, Inc.           Agreement
        Tufts Associated Health           Allied Health Services   2/10/2011   Payor   $0.00
      Maintenance Organization,            Provider Agreement
      Inc., Total Health Plan, Inc.
Case 21-40002       Doc 198         Filed 03/04/21 Entered 03/04/21 15:20:43              Desc Main
                                   Document      Page 172 of 186




     Tufts Associated Health Plans,    Financial Agreement        7/1/2019    Payor   $242.64
                  Inc.                   (2019 Amendment
                                       Notification to Allied
                                      Health Services Provider
                                            Agreement)
       United Behavioral Health       United Behavioral Health   4/21/2008    Payor   $1,928.92
                                       Facility Participation
                                             Agreement
       United Behavioral Health       United Behavioral Health   10/7/2013    Payor    $0.00
                                        Group Participating
                                        Provider Agreement
       University of Connecticut       Consulting Agreement      12/18/2019   Payor     $0.00
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 173 of 186




                                      Exhibit%-2

                              [AssumedContracts–Leases]
Case 21-40002       Doc 198          Filed 03/04/21 Entered 03/04/21 15:20:43             Desc Main
                                    Document      Page 174 of 186




            Contract Party                 Contract Name            Date       Type     Cure
                                                                                       Amount
            101 South, LLC             Lease for 97-101 South      1/1/2018    Lease    $0.00
                                       St., West Hartford, CT
       22 Olde Canal Drive, LLC        Lease for 22 Old Canal      1/1/2014    Lease    $0.00
                                         Drive, Lowell, MA
         540 Park Avenue, LLC          Lease for 540-548 Park     8/12/2011    Lease    $0.00
                                       Avenue, Worcester, MA,
                                            as amended
      70 Harbour Pointe Park, LLC        Lease for 70 Everett     12/16/2014   Lease    $0.00
                                        Avenue, Chelsea, MA



         80 Erdman Way, LLC           Commercial Lease, for 80    2/29/2012    Lease   $288.48
                                      Erdman Way, Leominster,
                                          MA, as amended
     85 Willow Street Equities, LLC    Lease Agreement for 85     9/14/2017    Lease    $0.00
                                       Willow St., New Haven,
                                                 CT
       88 Lincoln Street Brockton        Lease for 88 Lincoln     11/27/2013   Lease    $0.00
                  LLC                  Street, Brockton, MA, as
                                                amended
     Edgar Goheen, LLC (successor      Commercial Lease for 50     9/1/2009    Lease    $0.00
       to 50 Aldrin Road, LLC)         Aldrin Road, Plymouth,
                                       MA 02360, as amended
     Edgar Goheen, LLC (successor               Lease             4/12/2012    Lease    $0.00
       to 50 Aldrin Road, LLC)
Case 21-40002        Doc 198        Filed 03/04/21 Entered 03/04/21 15:20:43                  Desc Main
                                   Document      Page 175 of 186




        Edgar, LLC (successor to        Lease for 463 Swansea        4/12/2012    Lease     $0.00
       Swansea Healthcare, LLC)        Mall Drive, Swansea, MA,
                                              as amended
     Framingham 300 Howard LLC            1 Grant Street Lease        9/2/2015    Lease     $0.00
     HTA-Stetson Medical Center,        Lease Between Atlantic-      6/10/2010    Lease     $0.00
     LLC (as successor for Atlantic-    Stetson Realty LLC and
         Stetson Realty, LLC)          South Bay Mental Health
                                       Center, Inc. for 541 Main
                                       Street, Weymouth, MA, as
                                                amended

         Legacy Heritage LLC           Lease for 607 Pleasant St.,   5/13/2010    Lease   $2,426.30
                                           Attleboro, MA, as
                                                amended
          Maolis Realty Trust            Lease for 181 Union         10/25/2011   Lease     $0.00
                                        Street, 2nd Floor, Lynn,
                                            MA, as amended

        Mashpee 130 Shops, Inc.        Lease for 470 Main Street,    10/7/2011    Lease     $0.00
                                           Mashpee, MA, as
                                               amended
      Neponset Circle Realty, LLC        Office Lease for 415         8/1/2012    Lease     $0.00
     (formerly Neponset Circle CG      Neponset Ave, Dorchester,
             Realty Trust)                       MA
        Riverwalk Partners LLC         Lease for 360 Merrimack       2/18/2015    Lease     $0.00
                                        Street, Lawrence, MA
Case 21-40002     Doc 198        Filed 03/04/21 Entered 03/04/21 15:20:43            Desc Main
                                Document      Page 176 of 186




       Riverwalk Partners LLC         Standard Form            1/14/2013   Lease   $0.00
                                  Commercial Lease for 360
                                     Merrimack Street,
                                   Building 9, Lawrence,
                                     MA, as amended
        Rubber Realty Trust         Indenture of Lease for     4/1/2013    Lease   $0.00
                                      Unit 2-10, Liberty
                                      Commerce Center
                                     Condominium, 195
                                  Liberty St., Brockton MA,
                                         as amended

        Scanlon Realty Trust       Lease for 148 Warren        4/12/2012   Lease   $0.00
                                   Street, Lowell, MA, as
                                           amended
        Scarafoni Associates       Standard Form Lease for     7/23/2014   Lease   $0.00
                                      37 Main St., North
                                         Adams, MA
         SFA Malden, LLC          Office Lease for Dowling     8/15/2012   Lease   $0.00
                                  Building, 22 Pleasant St.,
                                        Malden, MA
           Shetland Trust          Lease No. 4801 for 35       3/12/2019   Lease   $0.00
                                  Congress St., Salem, MA,
                                        as amended
      South Campus Group LLC      Lease for 140 High Street,   4/13/2012   Lease   $0.00
                                     Springfield, MA, as
                                          amended
Case 21-40002      Doc 198       Filed 03/04/21 Entered 03/04/21 15:20:43                Desc Main
                                Document      Page 177 of 186




     Victory Human Services, Inc.     Lease for 1115 West        4/12/2012   Lease   $8,351.00
     (successor to West Chestnut    Chestnut Street, Brockton,
             Street LLC)                MA, as amended
       Water Street Land, LLC          Commercial Lease          7/22/2019   Lease    $0.00
                                     Agreement for 37 Water
                                     Street, Wakefield, MA
     Worcester Investment Group,     Lease for 324 Clark St.,    1/1/2019    Lease    $0.00
                 LLC                    Worcester, MA
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 178 of 186




                                        Exhibit%-3

                          [AssumedContracts–OperatingContracts]
Case 21-40002        Doc 198           Filed 03/04/21 Entered 03/04/21 15:20:43                Desc Main
                                      Document      Page 179 of 186




            Contract Party                  Contract Name           Date         Type       Cure
                                                                                           Amount
       Bailey Elementary School             Memorandum of         12/3/2018    Operating    $0.00
                                             Understanding                     Contract
       Baystate Interpreters, Inc.         Purchased Services      4/4/2019    Operating   $10,444.25
                                               Agreement                       Contract
       Behavioral Concepts, Inc.               Agreement          3/19/2018    Operating   $2,674.36
                                                                               Contract
     Beth Israel Deaconess Hospital       Affiliation Agreement   7/26/2018    Operating     $0.00
                                                                               Contract
       Boston Behavior Learning                Agreement           3/4/2019    Operating   $4,989.35
                 Centers                                                       Contract
       Bristol Elder Services, Inc.        Homemaker/Non-         10/1/2018    Operating     $0.00
                                          Homemaker Services                   Contract
                                          Provider Agreement
             CentralReach                   Contract for CR       12/14/2020   Operating   $1,232.50
                                           Essentials: Clinical                Contract
                                               Outreach
         Children's Center for                 Agreement          1/30/2018    Operating     $0.00
        Communication Beverly                                                  Contract
          School for the Deaf
     Children's Friend and Family,         Affiliation/Referral   7/20/2018    Operating     $0.00
           A Division of JRI                   Agreement                       Contract
           CIT Bank, N.A.                   Lease Agreement       3/23/2017    Operating   $4,969.03
                                                                               Contract
Case 21-40002       Doc 198           Filed 03/04/21 Entered 03/04/21 15:20:43             Desc Main
                                     Document      Page 180 of 186




           Columbia Gas of                 Memorandum of         9/20/2018   Operating   $0.00
            Massachusetts                  Understanding, as                 Contract
                                              amended
        Community Day Care of              Memorandum of         7/1/2019    Operating   $0.00
      Lawrence, TCG Early Head             Understanding                     Contract
      Start Child Care Partnership
            E.B. Hope, Inc.                Memorandum of          Oct-18     Operating   $0.00
                                           Understanding                     Contract
        Family Resource Center           Affiliation/Referral    9/5/2019    Operating   $0.00
          Taunton/Attleboro                  Agreement                       Contract
         Frances Drake School             Memorandum of          5/7/2018    Operating   $0.00
                                           Understanding                     Contract
       Greater Lawrence Family            Memorandum of          2/13/2019   Operating   $0.00
          Health Center, Inc.           Understanding - Second               Contract
                                             Amendment
       Greater Lawrence Family             Memorandum of         3/27/2015   Operating   $0.00
          Health Center, Inc.              Understanding, as                 Contract
                                              amended
           Habit Opco, Inc.               Qualified Service      4/13/2018   Operating   $0.00
                                        Organization/Business                Contract
                                        Associate Agreement
           Habit OPCO, Inc.               Affiliation/Referral   8/27/2018   Operating   $0.00
                                              Agreement                      Contract
           Habit OPCO, Inc.               Affiliation/Referral   8/27/2018   Operating   $0.00
                                               Agreement                     Contract
           Habit OPCO, Inc.              Affiliation Agreement   1/31/2018   Operating   $0.00
                                                                             Contract
      Harbor Health Services, Inc.          Harbor Health        2/28/2018   Operating   $0.00
                                                                             Contract
Case 21-40002      Doc 198         Filed 03/04/21 Entered 03/04/21 15:20:43               Desc Main
                                  Document      Page 181 of 186




        Hope Integrative Care           Memorandum of         10/11/2018   Operating    $0.00
                                    Agreement/Understanding                Contract

       Horace Mann Educational             Agreement          1/27/2012    Operating    $0.00
              Associates                                                   Contract
             John Foster              Professional Services   2/19/2020    Contractor   $0.00
                                           Agreement
       Leominster Dialysis, LLC       Affiliation Agreement   6/17/2020    Operating    $0.00
                                                                           Contract
           Lowell General              Affiliation/Referral   10/24/2018   Operating    $0.00
                                           Agreement                       Contract

     Malden School, Police & Fire       Memorandum of         10/23/2018   Operating    $0.00
      Departments, Cambridge            Understanding                      Contract
      Health Alliance, Hallmark
      Health, Malden's Promise
      Mansfield Adult Day Health      Mental Health Service    1/8/2019    Operating    $0.00
                Center                     Agreement                       Contract
     MOC Child Care & Head Start         Early Childhood      8/20/2019    Operating    $0.00
                                        Behavioral Health                  Contract
                                      Intervention Services
       MSPCC Healthy Families          Affiliation/Referral   8/24/2018    Operating    $0.00
                                           Agreement                       Contract
     Nathaniel Morton Elementary        Memorandum of         8/23/2019    Operating    $0.00
                School                  Understanding                      Contract
       New England Center for             Agreement            9/8/2015    Operating    $0.00
               Children                                                    Contract
Case 21-40002       Doc 198         Filed 03/04/21 Entered 03/04/21 15:20:43                     Desc Main
                                   Document      Page 182 of 186




     Norfolk Advocates for Children    Norfolk Advocates for      9/23/2019    Operating      $0.00
                                          Children Linkage                     Contract
                                        Agreement for Mental
                                           Health Referral,
                                      Assessment and Treatment


       Northeast ARC - Building       Autism Specialty Services    7/1/2012    Operating    $20,463.45
                Blocks                        Contract                         Contract
         Northwest Elementary             Memorandum of            5/4/2018    Operating      $0.00
                                           Understanding                       Contract
            Old Colony Elder              Memorandum of           9/17/2019    Operating      $0.00
     Services/Greater Brockton Area    Agreement, as amended                   Contract
          Hoarding Task Force
            Old Colony Elder              Memorandum of           10/8/2018    Operating      $0.00
     Services/Greater Brockton Area         Agreement                          Contract
          Hoarding Task Force
            Old Colony Elder              Memorandum of           9/17/2019    Operating      $0.00
     Services/Greater Brockton Area         Agreement                          Contract
          Hoarding Task Force
              Paul Fulton               Professional Services     2/21/2020    Contractor     $0.00
                                             Agreement
       Pawtucketville Elementary          Memorandum of           11/21/2018   Operating      $0.00
               School                      Understanding                       Contract
         Plymouth Community               Memorandum of           8/16/2018    Operating      $0.00
          Intermediate School             Understanding                        Contract
       Plymouth County Outreach           Memorandum of           9/13/2019    Operating      $0.00
              Hope, Inc.                   understanding                       Contract
Case 21-40002       Doc 198          Filed 03/04/21 Entered 03/04/21 15:20:43                 Desc Main
                                    Document      Page 183 of 186




      Plymouth County Outreach            Project Outreach        8/8/2018    Operating     $0.00
             Hope, Inc.                 Affiliation Agreement                 Contract

     Plymouth South Middle School         Memorandum of           8/23/2019   Operating     $0.00
                                          Understanding                       Contract
         RCS Behavioral and                  Agreement            10/1/2018   Operating    $627.54
      Educational Consulting, LLC                                             Contract
      Right Choice Health Group          Affiliation/Referral     3/16/2020   Operating     $0.00
                LLC                           Agreement                        Contract
            Robert Eckholt              Professional Services     2/25/2020   Contractor    $0.00
                                              Agreement
         Saint Vincent Hospital         Affiliation Agreement     9/19/2018   Operating     $0.00
                                                                              Contract
            Serenity House               Affiliation/Referral     1/30/2019   Operating     $0.00
                                             Agreement                        Contract
      Spectrum Autism Treatment              Agreement            10/2/2014   Operating     $0.00
               Centers                                                        Contract

      TCG Early Head Start Child          Memorandum of           8/11/2020   Operating     $0.00
          Care Partnership                Understanding                       Contract
      The Learning Center for the            Agreement            3/19/2018   Operating     $0.00
                Deaf                                                          Contract
          The May Institute           Autism Specialty Services   7/1/2012    Operating     $0.00
                                              Contract                        Contract
           The May Institute          Autism Specialty Services   9/1/2012    Operating     $0.00
                                              Contract                        Contract
     The Mercy Hospital, Inc. d/b/a       Qualified Service       9/1/2018    Operating     $0.00
     Providence Behavioral Health     Organization Agreement                  Contract
               Hospital
Case 21-40002       Doc 198        Filed 03/04/21 Entered 03/04/21 15:20:43              Desc Main
                                  Document      Page 184 of 186




     The Mercy Hospital, Inc. d/b/a      Qualified Service     9/1/2018    Operating   $0.00
     Providence Behavioral Health     Organization Agreement               Contract
               Hospital
      Total Wellness Centers, LLC        Qualified Service     3/13/2020   Operating   $0.00
        d/b/a CleanSlate Centers      Organization Agreement               Contract
      Varnum Brook Elementary            Memorandum of         5/7/2018    Operating   $0.00
              School                     Understanding                     Contract
      Worcester Public Schools,          Memorandum of         6/8/2018    Operating   $0.00
      McKinney Vento Homeless            Understanding                     Contract
            Assistance
Case 21-40002   Doc 198    Filed 03/04/21 Entered 03/04/21 15:20:43   Desc Main
                          Document      Page 185 of 186




                                    Exhibit%-4

                               [AssumedCISContracts]
Case 21-40002        Doc 198       Filed 03/04/21 Entered 03/04/21 15:20:43                      Desc Main
                                  Document      Page 186 of 186




       Contract Party               Contract Name               Date            Type           Cure
                                                                                              Amount
     ADP Vantage HCM          Master Services Agreement for   10/22/2014      Service          $0.00
         Services             ADP Vantage HCM Services                       Agreement

    Cisco Systems Capital         Installation Payment        4/24/2020    Software License     $0.00
         Corporation                   Agreement                              Agreement
     Credible Behavioral            Letter of Renewal         12/31/2018      Operating       $890.69
         Health, Inc.                                                         Contract

    Credible Wireless, Inc.    HIPAA Business Associate       12/31/2013      Operating         $0.00
                                     Addendum                                 Contract

       Oracle Netsuite         Oracle Netsuite Terms and      4/17/2020    Software License     $0.00
                              Conditions and Payment Plan                     Agreement
                                      Agreement
     SADA Systems, Inc.        G Suite Ordering Document      8/26/2020    Software License   $9,976.93
                                and Consumer Agreement                        Agreement

       Zoom Video             Business Associate Agreement    9/17/2018       Operating         $0.00
      Communications                                                          Contract
